DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2, 5-7, 21-22, 25-27 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mariman et al. US 2012/0255475 A1. 

Independent Claim 1: Mariman discloses an agricultural row unit (12), comprising: 
a frame member (50); 
a pivot arm (52) pivotally supported at one end from said frame member; 
a soil-engaging tool (42) supported from said pivot arm, said soil-engaging tool disposed to engage a soil surface as the agricultural row unit advances in a forward direction of travel; 
a first sensor (64/78, see para. [0016], lns. 2-3) generating a first output signal relating to an orientation of said pivot arm relative to said frame member (the ground force, and hence the load sensed, of the pivot arm is directly related to the pivotal position of the arm 52 relative to frame 50); 
an actuator (60) coupled to said pivot arm, said actuator configured to applying a down pressure on said soil-engaging tool (see para. [0013], lns. 20-24); and 
a control system (74) in signal communication with said first sensor, said control system responsive to said first output signal to effect a change in applied down pressure on said soil- engaging tool by said actuator (para. [0016], lns. 1-8), as per claim 1.  

Dependent Claims 2, 5-7: Mariman further discloses wherein said soil-engaging tool (42) is a closing wheel, as per claim 2;  
wherein said actuator (60) is a hydraulic actuator (para. [0021], lns. 1-4), as per claim 5;
wherein said actuator (60) is a pneumatic actuator (para. [0013], 20-22), as per claim 6;
wherein said actuator (60) includes a down chamber (the chamber connected to the pneumatic fluid source) and a lift chamber (the other empty chamber not connected to the fluid source), as per claim 7.

Independent Claim 21: Mariman discloses an agricultural row unit (12), comprising: 
a trench opening assembly (20, 25) configured to open a trench in a soil surface into which seeds are deposited as the agricultural row unit advances in a forward direction of travel, said trench opening assembly including a first gauge wheel arm (49) pivotally supported at a first end from a frame member (16) and further including a first gauge wheel (24) rotatably supported at a second end of said first gauge wheel arm, said first gauge wheel disposed to rollingly engage said soil surface as the agricultural row unit advances in said forward direction of travel; 
a pivot arm (52) pivotally supported at one end from said frame member; 
a soil-engaging tool (42) supported from said pivot arm, said soil-engaging tool disposed to engage a soil surface rearward of the seeds being deposited into said trench; 
a first sensor (64/78, see para. [0016], lns. 2-3) generating a first output signal relating to an orientation of said pivot arm relative to said frame member (the ground force, and hence the load sensed, of the pivot arm is directly related to the pivotal position of the arm 52 relative to frame 50); 
an actuator (60) coupled to said pivot arm, said actuator configured to applying a down pressure on said soil-engaging tool (see para. [0013], lns. 20-24); and 
a control system (78) in signal communication with said first sensor, said control system responsive to said first output signal to effect a change in applied down pressure on said soil- engaging tool by said actuator (para. [0016], lns. 1-8), as per claim 21.  

Dependent Claims 22, 25-27: Mariman further discloses wherein said soil-engaging tool (42) is a closing wheel, as per claim 22; 
wherein said actuator (60) is a hydraulic actuator (para. [0021], lns. 1-4), as per claim 25;
wherein said actuator (60) is a pneumatic actuator (para. [0013], 20-22), as per claim 26;
wherein said actuator (60) includes a down chamber (the chamber connected to the pneumatic fluid source) and a lift chamber (the other empty chamber not connected to the fluid source), as per claim 27.



Claim(s) 1, 7, 11, 21, 27, 31 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Adams et al. US 2012/0048159 A1.

Independent Claim 1: Adams discloses an agricultural row unit (16), comprising: 
a frame member (26, 28); 
a pivot arm (40) pivotally supported at one end from said frame member; 
a soil-engaging tool (38) supported from said pivot arm, said soil-engaging tool disposed to engage a soil surface as the agricultural row unit advances in a forward direction of travel; 
a first sensor (97) generating a first output signal relating to an orientation of said pivot arm relative to said frame member (see para. [0024], lns. 1-2, 8-14); 
an actuator (44) coupled to said pivot arm, said actuator configured to applying a down pressure on said soil-engaging tool; and 
a control system (96) in signal communication with said first sensor, said control system responsive to said first output signal to effect a change in applied down pressure on said soil- engaging tool by said actuator (see para. [0024], lns. 1-2, 8-14), as per claim 1.  

Dependent Claims 7, 11: Adams further discloses wherein said actuator (44) includes a down chamber and a lift chamber (para. [0019], lns. 18-20), as per claim 7;
wherein said first sensor (97) is a rotation sensor (para. [0024], lns. 8-9), as per claim 11.

Independent Claim 21: Adams discloses an agricultural row unit (16), comprising: 
a trench opening assembly (left 42) configured to open a trench in a soil surface into which seeds are deposited as the agricultural row unit advances in a forward direction of travel, said trench opening assembly including a first gauge wheel arm (left 40) pivotally supported at a first end from a frame member (26, 28) and further including a first gauge wheel (left 38) rotatably supported at a second end of said first gauge wheel arm, said first gauge wheel disposed to rollingly engage said soil surface as the agricultural row unit advances in said forward direction of travel; 
a pivot arm (right 40) pivotally supported at one end from said frame member; 
a soil-engaging tool (38) supported from said pivot arm, said soil-engaging tool disposed to engage a soil surface rearward of the seeds being deposited into said trench; 
a first sensor (97) generating a first output signal relating to an orientation of said pivot arm relative to said frame member (see para. [0024], lns. 1-2, 8-14); 
an actuator (44) coupled to said pivot arm, said actuator configured to applying a down pressure on said soil-engaging tool; and 
a control system (96) in signal communication with said first sensor, said control system responsive to said first output signal to effect a change in applied down pressure on said soil- engaging tool by said actuator (see para. [0024], lns. 1-2, 8-14), as per claim 21.  

Dependent Claims 27, 31: Adams further discloses wherein said actuator (44) includes a down chamber and a lift chamber (para. [0019], lns. 18-20), as per claim 27;
wherein said first sensor (97) is a rotation sensor (para. [0024], lns. 8-9), as per claim 31.  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8-10, 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams et al.

Dependent Claims 8-10: Adams further discloses wherein said fluid source is a hydraulic fluid source (para. [0083], lns. 1-7) and said actuator (44) is a hydraulic actuator (para. [0083], lns. 1-7), as per claim 9;
wherein said fluid source is an air source (para. 19, lns. 14-15) and said actuator (44) is a pneumatic actuator (para. [0019], lns. 18-20), as per claim 10.
However, Adams fails to disclose wherein said control system includes a first solenoid valve in fluid communication with said down chamber and a second solenoid valve in fluid communication with said lift chamber, each of said first and second solenoid valves in fluid communication with a fluid source, whereby said control system communicates signals to said first and second solenoid valves for controlling fluid to said down chamber and said lift chamber in response to said first output signal to effect said change in applied downward pressure on said soil-engaging tool by said actuator, as per claim 8.
	The examiner takes official notice that solenoid valves are old and well-known to those in the art such that adding solenoid valves to a pneumatic or hydraulic circuit as needed or as desired would be determined by one having ordinary skill in the art when taking real world conditions into account. 

Dependent Claims 28-30: Adams further discloses wherein said fluid source is a hydraulic fluid source (para. [0083], lns. 1-7) and said actuator (44) is a hydraulic actuator (para. [0083], lns. 1-7), as per claim 29;
wherein said fluid source is an air source (para. 19, lns. 14-15) and said actuator (44) is a pneumatic actuator (para. [0019], lns. 18-20), as per claim 30.
However, Adams fails to disclose wherein said control system includes a first solenoid valve in fluid communication with said down chamber and a second solenoid valve in fluid communication with said lift chamber, each of said first and second solenoid valves in fluid communication with a fluid source, whereby said control system communicates signals to said first and second solenoid valves for controlling fluid to said down chamber and said lift chamber in response to said first output signal to effect said change in applied downward pressure on said soil-engaging tool by said actuator, as per claim 28.
	The examiner takes official notice that solenoid valves are old and well-known to those in the art such that adding solenoid valves to a pneumatic or hydraulic circuit as needed or as desired would be determined by one having ordinary skill in the art when taking real world conditions into account. 




Allowable Subject Matter
Claims 3-4, 12-20, 23-24, 32-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 30, 2022